PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/174,058
Filing Date: 6 Jun 2016
Appellant(s): PARK et al.



__________________
Collin W. Park
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 06/22/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 01/22/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
NEW GROUNDS OF REJECTION
NONE
WITHDRAWN REJECTIONS
NONE

(2) Response to Argument

Table of Contents

A. Rejection under 35 USC 112(a) (Brief: pp. 10-11, § 5(a))	3
B. Declaration under 37 C.F.R. § 1.132 (filed 11/19/2020)	6
C. Imamura in view of Nakamura	7
1. Imamura in view of Nakamura suggests a dam structure including a metal layer	7
2. Imamura does not teach away from using a metal layer in the dam	10
3. Nakamura’s dummy structure 36 functions as a dam within the meaning of each of Imamura and the Instant Application	12
D. Remaining arguments in Brief §§ 5(c), 5(d), and 5(e)	14


A. Rejection under 35 USC 112(a) (Brief: pp. 10-11, § 5(a))
Appellant argues that the single profile shown in Fig. 6 for the polymer material 24 is sufficient to meet the written description requirement (Brief: pp. 10-11, § 5(a)).  Examiner 
The claims are not commensurate in scope with that which is shown in Fig. 6 for failing to limit the flow of the polymer material 24 to the dam portion 10c closest to the display area DA.  In other words, as stated in the rejection, support exists only for the claimed profile of the polymer material 24 when it does not overflow the first dam 10c, the first dam 10c being only one of three dams 10a, 10b, 10c for preventing overflow of the uncured polymer material 24 onto the pads 30 in the pad area PA (Instant Application: Figs. 2, 5, 6).  Because claims 46, 48, and 49 include within their scope, a profile for the polymer layer 24 that must be maintained—even when the dam portion 10c is breached—and for which evidence shows such profile will not reasonably be maintained, there is insufficient written description to show that the inventors were in possession of the entire scope of claims 46, 48, and 49.  
As to Appellant’s assertion that “[t]he specification is not required to disclose every possible embodiment of the claimed feature to comply with the written description requirement” (Brief: p. 11), Examiner agrees that “every possible embodiment” is not required for showing possession.  Examiner, however, respectfully disagrees that the Instant Application provides sufficient support to show possession of the full scope of claims 46, 48, and 49.  Examiner respectfully submits that it is not unreasonable for the Instant Application to explain the one additional and entirely-expected embodiment showing the profile of the polymer material 24 (Figs. 5 and 6) when the claimed, extra dam portions 10a, 10b actually function for their intended purpose of stopping further breach of the polymer material 24 past dam portion 10c (Specification: e.g. at p. 8, ¶ 30 and at p. 11-12, ¶¶ 42, 44; Figs. 2, 5, 6).  This is hardly, “every possible embodiment” but is, instead, only one additional piece of information directed to the 24, essential to showing a person having ordinary skill in the art, that Appellant was in possession of the claimed profile of the polymer material 24 when the dam 10c is breached and is subsequently stopped by one of the extra dam portions 10b or 10a (Figs. 2, 5, and 6), as covered by claims 46, 48, and 49.  
This disclosure is essential to showing possession because claims 46, 48, and 49 require the non-breached profile for the polymer material 24 (as shown in Figs. 5 and 6) to be maintained even under breach of the dam portion 10c toward dam portions 10b and 10a, which the evidence of record (US 2010/0157412 [“Lee”] at Figs. 4A-4C) shows will not reasonably be maintained.  As stated in the rejection, support exists only for the claimed profile of the polymer material 24 when it does not overflow the first dam 10c, the first dam 10c being only one of three dams 10a, 10b, 10c for preventing overflow of the uncured polymer material 24 onto the pads 30 in the pad area PA (Instant Application: Figs. 2, 4-6, 7A, 7B, 8).  As such, claims 46, 48, and 49 are not commensurate in scope with that for which the inventors have provided sufficient written description to show possession. 
To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116.  Here, given the evidence presented in the rejection, i.e. Figs. 4A-4C of US 2010/0157412 (“Lee”), one having ordinary skill in the art would not find the “sufficient detail … to reasonably conclude that the inventor had possession of the claimed invention” as claimed in claims 46, 48, and 49, at least for the reasons indicated in the rejection presented in the Non-Final Rejection mailed 01/22/2021.
24 (shown in Figs. 5 and 6) --that is nowhere discussed in the specification-- and that only exists when the plurality of dam portions 10a, 10b, 10c are not used for their intended purpose, and when they are used for their intended purpose, there is no support for the claimed shape, as evidenced by Lee (supra).  

B. Declaration under 37 C.F.R. § 1.132 (filed 11/19/2020)
With regard to the probative value of evidence, MPEP states,
In assessing the probative value of an expert opinion, the examiner must consider the nature of the matter sought to be established, the strength of any opposing evidence, the interest of the expert in the outcome of the case, and the presence or absence of factual support for the expert’s opinion.  Ashland Oil, Inc. v. Delta Resins & Refractories, Inc., 776 F.2d 281, 227 USPQ 657 (Fed. Cir. 1985), cert. denied, 475 U.S. 1017 (1986). See also In re Oelrich, 579 F.2d 86, 198 USPQ 210 (CCPA 1978) (factually based expert opinions on the level of ordinary skill in the art were sufficient to rebut the prima facie case of obviousness); … In re Beattie, 974 F.2d 1309, 24 USPQ2d 1040 (Fed. Cir. 1992) (declarations of seven persons skilled in the art offering opinion evidence praising the merits of the claimed invention were found to have little value because of a lack of factual support); Ex parte George, 21 USPQ2d 1058 (Bd. Pat. App. & Inter. 1991) (conclusory statements that results were "unexpected," unsupported by objective factual evidence, were considered but were not found to be of substantial evidentiary value).
(MPEP 716.01(c); emphasis added)
With regard to the “interest of the expert in the outcome of the case”, it is noted that the Declarant, Sun-Jin Park, is the Inventor of the instant invention and “Senior Research Engineer” with LG Display.  As such, Inventor Park may be reasonably presumed to be a party interested in seeing the Instant Application issue as a patent rather than a disinterested third party.  In George, supra).  Moreover, Inventor Park’s asserted opinions about that which the prior art does and does not teach are the same arguments repeatedly asserted by Appellant and repeatedly addressed by Examiner in Examiner’s many responses to Appellant’s same arguments, as will be presented again below.  

C. Imamura in view of Nakamura
1. Imamura in view of Nakamura suggests a dam structure including a metal layer 
Appellant argues that because Nakamura provides embodiments in which only insulating layers are used to for the dummy structure 36, the explicit disclosure of the embodiments in which “the dummy structure 36 contains at least one of the materials of the organic EL display structure 18” (Nakamura: ¶ 37; emphasis added) should effectively be ignored (Brief: pp. 13-17, particularly § 5(b)(1)).  Appellant comments that Nakamura must be considered “as a whole” as to that which it informs about the materials of the dummy structure 36, but counter-intuitively limits the as-a-whole inquiry to only paragraphs [0037]-[0042] of Nakamura (Brief: p. 14).  Examiner respectfully submits that the as-a-whole inquiry is not so limited.
Examiner respectfully disagrees with Appellant’s assertion that Nakamura does not teach including a metal layer in the dummy structure, simply because that which is shown in Nakamura’s figures, and further submits that Appellant’s argument would then apply equally to the Instant Application.  In other words, if Appellant is going to assert that lack of showing the metal layer in the dam structure of Nakamura somehow bans disclosure, then Appellant’s assertion should equally apply to its own disclosure, which also fails to show a metal layer in the dam structure in Fig. 6 or any of the other figures. 
 Instant Application shows only two organic layers, i.e. the bank layer and the spacer layer, making up the dam portions 10a, 10b, 10c (Instant Application: Fig. 6; ¶ 49)—but no metal layer is shown in Fig. 6.  The Instant Specification mentions, but does not show, that on of the same metals used to form any of the gate, source, and drain electrodes from the display-area TFTs may be included in the dam structure (Instant Application: ¶¶ 46-48).  Examiner finds that this is no different from Nakamura stating that “the dummy structure 36 contains at least one of the materials of the organic EL display structure 18” (Nakamura: ¶ 37; emphasis added), which necessarily includes any of the metal layers used to form the integrated circuits in the display region.  To wit, Nakamura explicitly teaches (1) that metals, e.g. AlNd or “Al, an Al alloy (containing Nd, Ni, Y, Gd, or Pd), Ag, an Ag alloy (containing Pd or Cu), Mo, or the like can be used” to make the first electrode 23 (Nakamura: ¶ 65) and (2) that metals “such as magnesium, silver, aluminum, or the like” (Nakamura: ¶ 33) are included in the organic EL display for the cathode 26 of each OLED.  Therefore, metals are included in the “at least one of the materials of the organic EL display structure 18” (Nakamura: ¶ 37) that could be included in the dummy structure 36.  Examiner respectfully submits that is unreasonable for Appellant to argue that Nakamura should be limited by what is shown in the figures while simultaneously suggesting that the Instant Application should not be equally limited.  
Furthermore, it has been held that “[a] reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  (See MPEP 2123(II).)  Here, the teaching in Nakamura is explicitly, that “the dummy structure 36 contains at least one of the materials of the organic EL display structure 18” (Nakamura: ¶ 37; emphasis added).  Simply because embodiments in 36 is not a suggestion to ignore other layers in the OLED display structure, such as the metal layers making up the integrated circuits in the display region, as explained above.  Thus, as-a-whole, Nakamura suggests including metal layers from the display region in the dummy structure 36 to every extent as in the Instant Application. 
Further in this regard, Examiner respectfully disagrees with Appellant’s implication that Nakamura must explicitly recite metal as a separate material to be included in the dummy structure 36 in order for one having ordinary skill in the art to understand that the statement, “the dummy structure 36 contains at least one of the materials of the organic EL display structure 18” (Nakamura: ¶ 37; emphasis added), includes at least one of the metal materials in the said organic EL display structure 18 (Brief: paragraph bridging pp. 16-17).  In this regard, it is exceedingly well known to those having even less than ordinary skill in the art that there are only three classes of materials that are used to make the “organic EL display structure 18”: insulators, conductors, and semiconductors.  It does not require one of extra-ordinary skill in the art to understand that Nakamura’s statement, “the dummy structure 36 contains at least one of the materials of the organic EL display structure 18” (Nakamura: ¶ 37) includes any of the classes of materials, i.e., insulator, conductor, and semiconductor materials in said organic EL display structure 18, which necessarily includes metal materials, as explained above.  As such, Examiner respectfully maintains that one having ordinary skill in the art would readily appreciate that Nakamura includes literally any of the materials in the display structure 18, which includes, but is not limited to, metals. 
It also begs the question as to how important or critical the use of metal in the dam structure is to the Instant Application when the use of metals is only mentioned in passing in a 

2. Imamura does not teach away from using a metal layer in the dam
Appellant argues,
Second, even if, arguendo, Nakamura is assumed to disclose using a metal material for the dummy structure 36a, Imamura specifies throughout its specification that the "peripheral bank layers" 14a, 214a (the Office's alleged "dam portions" or "dams") are made of an organic material with a liquid-repelling surface.  See, e.g., Imamura at [0027]-[0028], [0048]-[0049], [0113], [0119], [0153], [0164]; see also Park Declaration at ¶ 10.  One of ordinary skill in the art around the time of the earliest effective filing date of this application would not have considered a metal material, such as that used in an "organic EL display structure 18" of Nakamura, as an organic material with a liquid-repelling surface.  Park Declaration at ¶ 11.  Thus, Imamura leads away from using a metal layer for its "peripheral bank layers," and it would not have been obvious for a personal of ordinary skill in the art to modify Imamura to include a metal layer in the "peripheral bank layers" 14a, 214a (the alleged “dam portions” or “dams”).  Park Declaration at ¶ 12; see also M.P.E.P. § 2141.02 (“A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984).”).
(Brief: pp. ; emphasis in original)
Appellant further argues, without evidence, that including a metal layer in the dam structure of Imamura may compromise the reliability of the sealing structure (Brief: p. 18). 
Examiner respectfully disagrees with Appellant’s opinion that Imamura’s use of organic material with a liquid repelling surface amounts to a teaching away from inclusion of a metal layer within all of the layers making up a dam.  Examiner also entirely disagrees that including the metal in the dam would compromise the sealing structure, and if that were, arguendo, true, then the same “compromise” would result in the sealing structure of the Instant Application. 
organic material with a liquid-repelling surface” (Brief: supra; emphasis added), Examiner respectfully disagrees that this is relevant to the overall dam and “multi-layered sealing membrane” in Imamura (Imamura: ¶ 152; Fig. 13).  
First, metals used as conductors in OLED displays, while not “organic”, are also not particularly liquid-philic relative to the polyacrylic resin used as the organic layer 214c of the multi-layered sealing structure in Imamura (infra).
Second, the materials making up the dam structure suggested by the combination of Imamura with Nakamura, would be dominated by the much thicker organic insulating layers 28 and 30, relative to the thin metal layers used to make the conductors in the display region that are included in the dam structure of Imamura, as taught by Nakamura.  Consequently, just as in the Instant Application, the primary exposed surface of the dam structure in Imamura/Nakamura would be the “organic material with a liquid-repelling surface”.  
Third, and perhaps most significantly, Imamura shows that the dam elements 214a1, 214a2, 214a3 are covered first (and may be entirely covered first, as explained in the rejection) by barrier layer 214d1, which is made of “SiO2 or the like, i.e., the surface thereof is made to have liquid-affinity” thereby resulting in “the flattening resin layer 214c2 made of polyacrylic resin or the like [being] easily settled on the barrier layer 214d1” (Imamura: ¶ 155; emphasis added).  As such, any minimally-exposed sidewall surface of the dam structure of Imamura/Nakamura that is metal, ultimately is covered by a barrier layer 214d1 that sets the function of the subsequently applied layer of organic layer 214c2 of the multi-layered sealing 2 is commonly used as an insulator in the fabrication of multi-level metal interconnect in semiconductor devices without bonding issues existing between the SiO2 and the metal.  
As such, the evidence of record shows the presence metal in the dam structure of Imamura/Nakamura would not compromise Imamura’s multi-layered sealing structure, as asserted by Appellant.  Thus, Appellant’s assertion of metal in the dam “potentially compromising the reliability of the sealing structure of Imamura” (Brief: p. 18; emphasis in original) is merely a conclusory observation that, if it were, arguendo, true, would equally compromise the sealing structure of the Instant Application.  

3. Nakamura’s dummy structure 36 functions as a dam within the meaning of each of Imamura and the Instant Application  
Appellant argues that Nakamura does not teach that the dummy structure is a dam (Brief: paragraph bridging pp. 19-21).  Examiner respectfully disagrees.
While Examiner acknowledges that the dummy structure 36 in Nakamura has a primary function of controlling the volume per unit area of structure in the peripheral region 17 to be equal to that in the display region 13 (Nakamura: ¶ 37, infra), one having ordinary skill in the art would also recognize that it also functions as a dam because it directs or “obstructs” the flow of the “sealant 40” during the application of the sealant 40—just as the flow-directing dam structure 10d in Figs. 8-9 of the Instant Application.  In this regard, the Instant Application states,
[0058] The closest one 10d of the dams 10a, 10b, 10c and 10d to the display area AA includes a plurality of sub-dams spaced from one another by a predetermined distance in the first direction and each sub-dam is formed in a second direction (Y direction of FIG. 8, longitudinal direction) crossing the first direction. Upon formation of the organic film 24 of the encapsulation layer 20, the dam 10d functions to induce a liquid polymer to flow to the periphery of the substrate SUB when flowability of the polymer is deteriorated, as shown by the dotted line in FIG. 9.
(Instant Specification: ¶ 56 on p. 14; emphasis added)
Similarly, Nakamura explains that the dummy structure 36 in the peripheral region 17 takes up equal “volume per unit area” as the structure in display region 13 so that when the second substrate 50 have the sealing material 40 on it is placed against the first substrate, the entire space between the substrates 12, 50 is filled with sealant (Nakamura: at ¶¶ 42-53, especially ¶ 46).  Thus, while the primary function is one of “taking up space”, the dummy structure 36, directs or “obstructs” the flow of the sealant 40 throughout the peripheral region 17 that would otherwise not happen in the absence of the dummy structure 36 (id.)—i.e. the flow of sealant 40 would be “deteriorated” by the absence of the dummy structure 36, just as in the Instant Application in the absence of the dam structure 10d.  As such, one having ordinary skill in the art would recognize that Nakamura’s dummy structure 36 may be viewed as a flow-directing dam structure within the meaning of each of Imamura and the Instant Application.  As such, one having ordinary skill in the art would reasonably make the dam structures in Imamura from multiple layers, as taught in Nakamura, including a metal layer.
As to Inventor Park’s opinion and Appellant’s opinion that Nakamura’s dummy structures do not obstruct flow of a polymer (Brief: p. 19), this is factually wrong.  The factual evidence is that the sealant 40 would occupy the space taken by the dummy structures 36 if the dummy structures 36 did not otherwise direct or “obstruct” the flow of the sealant 40 around them when the sealant 40 was applied (again, Nakamura: at ¶¶ 42-53, especially ¶ 46).  
As to Inventor Park’s assertion that one having ordinary skill in the art would not recognize the dummy structures of Nakamura as dams or dam portions and therefore would not make the dams or dam portions of Imamura as multi-layered structures (Brief: p. 20), as 281, 283, 284 below the dam structures 214a1, 214a2, 214a3, themselves, which could be patterned down to the substrate, just as in Nakamura (Imamura: Fig. 13). 

D. Remaining arguments in Brief §§ 5(c), 5(d), and 5(e)
The Brief, at pages 22-25, relies only on the previously-made arguments in § 5(b) directed to the combination of Imamura in view of Nakamura to traverse the additional rejections including additional prior art.  As such, all arguments in §§ 5(c), 5(d), and 5(e) of the Brief have been addressed above. 

For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/ERIK KIELIN/
Primary Examiner, Art Unit 2814         
                                                                                                                                                                                   
Conferees:
/WAEL M FAHMY/            Supervisory Patent Examiner, Art Unit 2814                                                                                                                                                                                            
/MICHAEL J SHERRY/            Quality Assurance Specialist, OPQA                                                                                                                                                                                            



Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.